Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al (US 2018/0092716).
	Koo et al disclose an orthodontic bracket comprised of a main body 110 having an archwire slot 126; a cover 160 hingedly (note Figure 13) connected to the main body 110 and movable between an open position (Figure 14) and a closed position  (Figure 1); and an elastic spring element 152 disposed in the main body 110, coupled to the main body 110 and cover 160 and configured to generate a force to bias the cover in the open position (“press the cover .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesling (US 7,025,591).
Kesling discloses an orthodontic bracket comprised of a main body 16 having a slot for receiving archwire 50; a cover 18 hingedly (46, 32, 22) connected to the main body moveable between an open (Figure 2) and closed (Figure 1) position; and an elastic spring element 26 .

Claims 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abels et al (US 2008/0241782).
Abels et al disclose an orthodontic bracket having a main body 101 with archwire slot 106; a cover 102 hingedly connected to the main body 106 having a hinge pin 128 (Figure 5A) confined within hole 136 wherein the hole is configured to allow translational and rotational movement (note Figures 6A and 6B); wherein the archwire slot includes a side wall and a redirecting wall (note the curved wall archwire slot portion in Figure 6C) connected to the sidewall and inclined.  In regard to claim 18, note main body recessed slot 124 and cover protrusion 120 (Figure 3A).

Allowable Subject Matter
Claim 7 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which it depends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712